Citation Nr: 0819659	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a right knee disability.

2.  Entitlement to a disability rating higher than 10 percent 
for a left knee disability. 

3.  Entitlement to a compensable disability rating for a scar 
of the left foot.

4.  Entitlement to service connection for dermatitis/skin 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317. 

5.  Entitlement to service connection for alopecia/hair loss, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
headaches, and if so, whether the claim should be granted.  

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic fatigue syndrome/fatigue, and if so, whether the 
claim should be granted.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, and if so, whether the claim should be 
granted.

9.  Entitlement to service connection for a sleep disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

10.  Entitlement to service connection for multiple joint 
pain, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317.

11.  Entitlement to service connection for a neurological 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

12.  Entitlement to service connection for chest pains, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

13.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

14.  Entitlement to service connection for dizziness, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317. 

15.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

16.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a medically unexplained 
multisymptom illness under 38 C.F.R. § 3.317.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran failed to report for a Board hearing in May 2008 
without explanation.  He has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  

The issue of entitlement to service connection for IBS is 
addressed in the REMAND that follows the order section of 
this decision. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by pain 
on motion.

2.  The veteran's left knee disability is manifested by pain 
on motion.

3.  The veteran's scar of the left foot is asymptomatic.

4.  In an unappealed October 1995 rating decision, the RO 
denied service connection for headaches, chronic fatigue 
syndrome and pes planus. 

5.  The evidence associated with the claims files subsequent 
to the October 1995 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
those claims; is neither cumulative nor redundant of evidence 
already of record; and is sufficient to raise a reasonable 
possibility of substantiating the claims.

6.  The veteran's skin symptomatology has been attributed to 
dermatitis, which was not present in service and is not 
etiologically related to service.

7.  The veteran's hair loss has been attributed to alopecia, 
which was not present in service and is not etiologically 
related to service.

8.  The veteran's headaches have been attributed to tension 
headaches, which were not present in service and are not 
etiologically related to service.

9.  The veteran does not have chronic fatigue syndrome.

10.  Bilateral pes planus predated service and did not 
increase in severity during or as a result of service.

11.  A sleep disorder was not present in service and is not 
etiologically related to service.

12.  A disability manifested by multiple joint pains was not 
present in service and is not etiologically related to 
service.

13.  A neurological disorder was not present in service and 
is not etiologically related to service.

14.  A disability manifested by chest pains was not present 
in service and is not etiologically related to service.

15.  A disability manifested by memory loss was not present 
in service and is not etiologically related to service.

16.  A disability manifested by dizziness was not present in 
service and is not etiologically related to service.

17.  A psychiatric disorder other than PTSD was not present 
in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.71a, 
Diagnostic Code 5260 (2007).

2.  The criteria for a disability rating higher than 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. . §§  4.7, 4.71a, 
Diagnostic Code 5260 (2007).

3.  The criteria for a compensable disability rating for a 
scar of the left foot have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805 
(2007).

4.  Since the RO's October 1995 decision, new and material 
evidence has been received to reopen claims of entitlement to 
service connection for headaches, chronic fatigue syndrome 
and bilateral pes planus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

5.  A skin disorder/dermatitis was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.317 
(2007).

6.  Alopecia was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.317 (2007).

7.  A disability manifested by headaches was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.317 (2007).

8.  Chronic fatigue syndrome was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.317 
(2007).

9.  Bilateral pes planus was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 1153, 1154(b) (West 
2002); 38 C.F.R. §§  3.303, 3.304(d), 3.306 (2007).

10.  A sleep disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.317 (2007).

11.  A disability manifested by multiple joint pain was not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.317 (2007).

12.  A neurological disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 1154(b), 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d), 3.307, 3.309, 3.317 (2007).

13.  A disability manifested by chest pains was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.317 (2007).

14.  A disability manifested by memory loss was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.317 (2007).

15.  A disability manifested by dizziness was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
3.317 (2007).

16.  A psychiatric disorder other than PTSD was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 1154(b), 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(d), 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for 12 separate 
disorders, most of which he claims as qualifying chronic 
disabilities under 38 C.F.R. § 3.317.  He is also seeking 
increased disability ratings for his service-connected right 
knee and left knee disorders, and scar of the left foot.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Board points out that the RO initially denied reopening 
of the claims of entitlement to service connection for 
headaches, chronic fatigue syndrome and bilateral pes planus.  
Although the RO then reopened those claims in the statement 
of the case and adjudicated them on the merits, the Board 
must still address whether the evidence warrants reopening of 
the claims.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted]. 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, including 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in June 2007.  Although this 
notice was sent after the initial adjudication of the claims, 
the Board finds that the failure to provide notice at earlier 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the 
Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated those issues for which 
additional evidence resulted from the letter, i.e., the 
increased rating claims.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  

With respect to the service connection claims, no additional 
pertinent evidence resulted from the June 2007 letter, and 
therefore RO readjudication of those issues was not 
necessary.  There is no indication or reason to believe that 
the ultimate decision of the RO on the merits of any of these 
claims would have been different had VCAA notice been 
provided at an earlier time.  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the Board finds that these requirements are 
met.  The October 2007 notice letter included a discussion of 
how VA determines the disability rating for service-connected 
disabilities.  That discussion included a summary of the VA 
rating schedule and percentage disability ratings.  That 
letter also included a discussion of types of evidence that 
the veteran could submit or identify, including medical 
treatment reports, employer statements, and lay statements.  
The veteran was previously provided with the pertinent rating 
criteria for his service-connected disabilities in the March 
2006 statement of the case.  This is not a case where the 
claimant is rated under a diagnostic code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the Board has determined that new and material 
evidence to reopen these claims has been submitted.  
Therefore, any notice errors with respect to the claims to 
reopen were clearly harmless.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of these claims.  The Board is also 
unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

38 C.F.R. § 3.317

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  An undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: chronic fatigue 
syndrome; fibromyalgia; irritable bowel syndrome; or any 
other illness that the Secretary determines meets the 
criteria for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317 (a)(2).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: Fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, menstrual disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under this section:  if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Increased Ratings

(i.) Knees

The veteran has been diagnosed with bilateral patellofemoral 
syndrome and retropatellar pain syndrome.  He is currently 
assigned a 10 percent rating for each knee on the basis of 
limitation of flexion under Diagnostic Code 5260.  Under that 
code, a 10 percent rating is warranted if flexion is limited 
to 45 degrees, and a 20 percent rating is warranted if 
flexion is limited to 30 degrees.  

On VA examination in October 2007, range of motion was 
measured on the right from 0 degrees of extension to 90 
degrees of flexion.  On the left, range of motion was from 0 
degrees to 100 degrees.  Normal range of motion was listed by 
the examiner as from 0 degrees to 140 degrees.  Such findings 
clearly do not support even the current 10 percent rating, 
and clearly do not meet the schedular criteria for a 20 
percent or higher rating.  

Other medical findings present a far better picture in terms 
of knee disability.  In a November 1998 examination, the 
veteran's knees had full range of motion.  On VA examination 
in January 2004, both knees revealed active and passive 
motion from 0 degrees of extension to 140 degrees of flexion.  
Pain was noted only at the ends of flexion.  Tests for 
instability were negative bilaterally.  

Although none of the medical evidence supports even a 
compensable disability rating for limitation of motion, the 
Board notes that during the October 2007 examination, the 
veteran reported constant pain of the knees, rated at 8 out 
of 10.  According to the veteran, the pain can be elicited by 
physical activity.  As set out above, evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement.  

Based on the evidence, the Board finds that, although a 
compensable rating is not warranted based solely on measured 
range of motion, a 10 percent rating is supported for each 
knee based on motion that is painful.  However, a rating 
higher than 10 percent is not warranted.  In so finding, the 
Board notes that the October 2007 examiner concluded that the 
effect of the veteran's knee disability on his daily activity 
was "mild."  In addition, the veteran reported to the 
examiner that, even with pain, he can function without 
medication.  The veteran reported that he is not receiving 
any treatment for his knee condition.  According to the 
examiner, there were no signs of abnormal weight bearing.  
The veteran's posture and gait were within normal limits.  

While the veteran complained of weakness, stiffness, giving 
way, and lack of endurance, objectively, the examiner found 
no evidence of weakness or fatigability.  There was no 
dislocation, edema, effusion, redness, heat, guarding of 
movement or subluxation.  There was also no locking pain, 
genu recurvatum or crepitus of either knee.  To the extent 
that the veteran's descriptions of his symptoms conflict with 
the examiner's objective findings, the Board favors the 
examiner's findings.  The regulations state that functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  38 C.F.R. § 4.40.  

Moreover, the October 2007 examiner found that knee function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  

Accordingly, it is clear that a higher rating is not 
warranted on the basis of limitation of flexion and a 
separate compensable rating is not warranted for limitation 
of extension under Diagnostic Code 5261. 

The Board has considered whether there is any other schedular 
basis for granting more than a 10 percent rating for each 
knee higher rating but has found none.  In particular, the 
Board notes that anterior and posterior cruciate ligaments 
stability test was within normal limits.  The medial and 
lateral collateral ligaments stability test was within normal 
limits, and the medial and lateral meniscus test was within 
normal limits.  There is no objective evidence of lateral 
instability or recurrent subluxation.  Therefore, the 
disability does not warrant a separate compensable rating 
under Diagnostic Code 5257.  In addition, there is no 
objective evidence of locking, so a higher rating is not 
warranted under Diagnostic Code 5258.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has either 
disability warranted more than a 10 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

(ii.) Scar of the Left Foot

The veteran is currently assigned a noncompensable rating for 
a scar of the left foot under Diagnostic Code 7805.  Under 
that code, ratings are assigned based on limitation of 
function of the part affected.  On VA examination in October 
2007, the current symptoms were "none."  The veteran 
reported no limitation due to this condition.  On 
examination, there were no scars present.  The conclusion of 
the examiner was that the condition has resolved.  On 
examination in March 1996, the scar was present, but was 
found to be well healed, nontender, and small.  Based on such 
findings, there is no impairment of function as a result of 
the scar, and there is no basis for a compensable disability 
rating under Diagnostic Code 7805.  

The Board has considered whether there is any other schedular 
basis to assign a compensable rating but has found none.  The 
diagnostic codes for scars (7800 - 7804) have also been 
reviewed; however, based on the minimal findings, a 
compensable rating is not warranted under those codes.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart, 21 Vet. 
App. 505; Fenderson, 12 Vet. App. 119.

(iii.) Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a) (2007).  The record reflects that the 
veteran has not required frequent hospitalizations for his 
knees or scar, and that the manifestations of disabilities 
are not in excess of those contemplated by the schedular 
criteria.  

Clearly, the veteran's service connected knee disorders 
interfere with his industrial capacity, and limit his ability 
to engage in certain types of employment.  However, the 
disability ratings assigned are recognition that industrial 
capabilities are impaired.  See Van Hoose, 4 Vet. App. at 
363.  The type of impairment demonstrated on examination is 
completely consistent with the disability ratings assigned.  
The Board again notes that the October 2007 examiner 
concluded that the effect of the veteran's knee disability on 
his daily activity was "mild."  The effect of the scar of 
the left foot would appear to be none.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from these 
disabilities would be in excess of that contemplated by the 
assigned evaluations or that the veteran's service connected 
disabilities alone have resulted in marked interference with 
employment.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  

New and Material Evidence

In an October 1995 rating decision, the RO denied entitlement 
to service connection for headaches, chronic fatigue and pes 
planus.  The evidence of record at the time of the October 
1995 decision consisted primarily of the service treatment 
records and the report of an August 1995 Gulf War 
examination.  Since the October 1995 decision, another Gulf 
War examination has been conducted and additional medical 
evidence has been obtained that addresses the crucial matters 
of a diagnosis of chronic fatigue syndrome, a diagnosis of 
tension headaches, and whether the veteran's pes planus was 
aggravated by service.  As this evidence addresses the bases 
for the prior denials of these claims and raises a reasonable 
possibility of substantiating them, the Board finds that it 
is new and material, and reopening of the claims of 
entitlement to service connection for headaches, chronic 
fatigue and pes planus is in order.




Service Connection

(i.) Headaches, Skin Disorder, Hair Loss

The Board notes initially that, with respect to the claimed 
headaches, skin disability and hair loss, the record contains 
diagnoses to account for the reported symptomatology.  The 
veteran was diagnosed in service with alopecia, although 
there is no post-service diagnosis.  The veteran does have 
current (post-service) diagnoses of chronic dermatitis, 
eczema, and psoriasis.  In a February 2004 VA skin 
examination, the veteran was diagnosed with lichenifcated 
plaques on the anterior aspects of both shins, which were 
found to be likely lichen simplex lesions.  The veteran has 
also been diagnosed with tension headaches.  Since these 
conditions have associated medical diagnoses, the criterion 
that the claimed symptomatology "cannot be attributed to any 
known clinical diagnosis" is not met with respect to these 
claims.  See 38 C.F.R. § 3.317 (a)(1).  Accordingly, service 
connection is not in order under the provisions of that 
section.  However, the Board will also address entitlement to 
service connection for these conditions on a direct basis .  

Although the post-service medical evidence of record shows 
that the veteran has a diagnosis of eczema in November 2000 
and psoriasis and rash in July 2001, there is no post-service 
diagnosis of alopecia.  In order to be considered for service 
connection on any basis, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Moreover, there is no medical evidence of eczema or any skin 
disability until many years after the veteran's discharge 
from service.  There is also no medical opinion that purports 
to relate the veteran's current skin diagnoses or his tension 
headaches to his active service.  Although the veteran has 
described the onset of symptoms as after his return from the 
Persian Gulf, and examiners have reported this account, this 
does not constitute competent medical nexus.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  

In essence, the evidence of a nexus between the veteran's 
current skin diagnoses and headaches and his active service 
is limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

(ii.) Pes Planus

With respect to pes planus, the Board notes that on 
examination for entry into service in May 1989, the veteran 
was found to have moderate pes planus.  Thus, the presumption 
of soundness does not apply with respect to this claim.  
38 U.S.C.A. § 1111 (West 2002).  Service treatment records 
show that the veteran was seen on a few occasions with knee 
and foot complaints, and pes planus was noted occasionally on 
those reports, but they do not show that he was treated for 
pes planus during service, or that he complained of symptoms 
attributable to pes planus.  There is also no finding in 
service that the veteran's pes planus had worsened, or that 
the symptoms of pes planus ever exceeded the "moderate" 
finding at entry.  Indeed, on VA examination in March 1996, 
while the veteran reported pain in both feet secondary to 
flat feet, the examiner noted no deformity of the feet, and 
rated motor power as 5 out of 5.  On examination in November 
1998, the veteran was found to have pes planus with full 
range of motion.  Based on the consistent nature of the 
complaints and medical findings before, during, and after 
service, the Board finds that the veteran's pes planus did 
not increase in severity during or as a result of his active 
service.  Therefore, the Board concludes that the veteran's 
pes planus predated service and was not aggravated thereby.  
Service connection is therefore not in order.  

(iii.) Chronic Fatigue

The remaining claims involve to some degree the provisions 
governing service connection of qualifying chronic 
disabilities.  The regulations make a distinction between two 
types of qualifying chronic disabilities: undiagnosed illness 
and medically unexplained chronic multisymptom illnesses.  
Among the chronic multisymptom illnesses is chronic fatigue 
syndrome.  

The Board notes that a Gulf War examination was conducted in 
August 1995, which resulted in a diagnosis of fatigue with a 
normal physical examination.  A July 1995 VA neurology 
progress note also shows a complaint of fatigue.  However, it 
appears that only a cursory physical examination was 
conducted at the time, and the resulting diagnosis of chronic 
fatigue-like syndrome is not correlated to any particular 
objective findings.  By contrast, on VA Gulf War examination 
in January 2004, the veteran was found not to meet the 
criteria for a diagnosis of chronic fatigue syndrome.  This 
opinion is assigned greater weight by the Board based on the 
more thorough examination and more conclusive nature of the 
resulting diagnosis.  Accordingly, service connection for 
chronic fatigue syndrome as a qualifying chronic disability 
is not in order.  

(iv.) Dizziness, Memory Loss, Sleep Loss, Joint Pain, 
Neurological Disorder

With respect to the claims of dizziness, memory loss, sleep 
loss, multiple joint pain, fatigue (as separate from chronic 
fatigue syndrome) and an unspecified neurological disorder, 
as claimed undiagnosed illness, there is of course no 
requirement of a medical diagnosis.  However, the regulations 
do require that there must be objective indications of a 
qualifying chronic disability.  In addition, the regulations 
require that such disability became manifest either during 
active military, naval, or air service or to a degree of 10 
percent or more at some point after service.  Here, while 
there is occasional recitation of the veteran's statements by 
medical examiners, there is essentially no objective 
confirmation of the claimed symptomatology.  Indeed, in some 
cases, the medical evidence argues against the presence of 
such symptoms.  For instance, on VA examination in March 
1996, there were found to be no neurological deficits.  In 
sum, the objective evidence does not support, and in some 
instances contradicts the veteran's claims.  Moreover, there 
are no non-medical indicators that are capable of independent 
verification.  

With respect to sleep loss, the July 1995 VA neurology 
progress note shows complaints of poor sleep.  However, the 
Board again notes that the resulting finding of sleep 
disturbance is not correlated to any particular examination 
findings, and appears to be a mere recitation of the 
veteran's complaints.  As such, the Board accords the 
diagnosis little probative weight, as it is not capable of 
independent verification, and is not objective evidence 
perceptible to an examining physician.  

(v.) Chest Pain

On VA Gulf War examination in August 1995, the veteran's 
cardiovascular system was normal.  The veteran was 
hospitalized in March 2002 because of a complaint of chest 
pain.  An EKG showed sinus bradycardia, but was otherwise 
normal.  The resulting diagnosis was aspecific chest pain.  
On VA examination in January 2004, the heart was of regular 
rate and rhythm with no murmur, rub or gallop.  As with the 
neurological and sleep claims, the objective findings do not 
support the existence of a disability manifested by chest 
pain, but rather indicate that there is no current 
disability.  

(vi.) Psychiatric Disability and Direct Service Connection 
for other Disabilities  

This leaves the claimed psychiatric disorder, other than 
PTSD, which appears to be a claim for direct service 
connection.  The Board has also considered whether service 
connection is available on a direct basis for any of the 
claimed Gulf War disabilities.  However, there is no in-
service diagnosis or notation of a sleep disorder, a disorder 
manifested by multiple joint pain, a neurological disorder, a 
disorder manifested by chest pains, dizziness or memory loss, 
or a psychiatric disorder.  The report of examination for 
discharge in March 1994 shows that all systems were found to 
be normal on clinical evaluation.  The veteran was found to 
have no defects except for a mass on the left foot, for which 
service connection has already been established.  

On the report of medical history at separation, the veteran 
reported "I am presently in good health, but I am having knee 
+ foot problems."  The veteran reported a history of 
swollen/painful joints, but reported no history of frequent 
or severe headache, dizziness or fainting spells, head 
injury, skin diseases, pain or pressure in chest, intestinal 
trouble, arthritis, neuritis, frequent trouble sleeping, 
depression or excessive worry, loss of memory, or nervous 
trouble of any sort.  With the exception of foot and knee 
problems, the reviewing physician found no other significant 
medical problems.  A Gulf War examination was conducted in 
August 1995, which showed normal neuropsychiatric findings.  

Finally, there is no medical opinion of record that purports 
to relate any of the claimed disabilities to the veteran's 
active service.  As noted above, the veteran's statements do 
not constitute competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu, 2 
Vet. App. at 494.  

(vii.) Conclusion

In sum, a preponderance of the evidence is against the claims 
on a direct basis and under the provisions of 38 C.F.R. 
§ 3.317.  Service connection for dermatitis, alopecia, 
headaches chronic fatigue syndrome, bilateral pes planus, a 
sleep disorder, multiple joint pain, a neurological disorder, 
chest pains, memory loss, dizziness, and a psychiatric 
disorder other than PTSD is not in order.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
a right knee disability is denied.

Entitlement to a disability rating higher than 10 percent for 
a left knee disability is denied. 

Entitlement to a compensable disability rating for a scar of 
the left foot is denied.

Reopening of the claims of entitlement to service connection 
for headaches, chronic fatigue and pes planus is granted. 

Entitlement to service connection for skin 
disorder/dermatitis, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, is denied. 

Entitlement to service connection for alopecia, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.  

Entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.  

Entitlement to service connection for chronic fatigue 
syndrome, to include as a medically unexplained multisymptom 
illness under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a sleep disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.

Entitlement to service connection for multiple joint pain, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, is denied.

Entitlement to service connection for a neurological 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.

Entitlement to service connection for chest pains, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.

Entitlement to service connection for memory loss, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied.

Entitlement to service connection for dizziness, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317, 
is denied. 

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.

REMAND

The veteran is also claiming entitlement to service 
connection for IBS.  On VA Gulf War examination in January 
2004, the veteran was diagnosed with this syndrome.  

Under the regulatory criteria, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1).

The term qualifying chronic disability includes irritable 
bowel syndrome.  

The veteran has a current diagnosis of irritable bowel 
syndrome; however, the evidence does not indicate whether the 
disability has become manifest to a degree of 10 percent or 
more.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his irritable bowel syndrome 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of any 
irritable bowel syndrome found to be 
present.  The claims folders must be made 
available to and reviewed by the examiner.

Any indicated studies should be performed.  

The examiner should specifically address 
whether a diagnosis of irritable bowel 
syndrome is supported.  The basis for this 
opinion should be explained.  

If a diagnosis of irritable bowel syndrome 
is supported, the examiner should evaluate 
the condition in terms of the rating 
criteria for irritable colon syndrome.  
The examiner should include an assessment 
as to the frequency of episodes, and 
whether the condition is mild, moderate or 
severe.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


